DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed January 25, 2022 (hereinafter Amendment) which was filed in response to the Non-final Office Action of October 26, 2021 (hereinafter Non-final).
The claim objection made on page 3 of the Non-final is withdrawn in view of the amendment to Claim 10.
The first 35 U.S.C. §112(b) rejection of Claims 1-9 made on page 3 of the Non-final regarding clarity of the component having the opposed axial sides is withdrawn.
The second 35 U.S.C. §112(b) rejection of Claims 1-9 starting at the bottom of page 3 of the Non-final and spanning to the top of page 4 is maintained.  Although the amendments made to Claim 1 in the Amendment clarifies some of the claim language, the claim still lacks clarity as explained in the 35 U.S.C. §112(b) rejection of Claims 1-9 below.
The third 35 U.S.C. §112(b) rejection of Claims 1-9 made in the first full paragraph of page 4 of the Non-final is maintained as explained in the 35 U.S.C. §112(b) rejection of Claims 1-9 below.
The 35 U.S.C. §112(b) rejection of Claims 10-18 starting at the bottom of page 4 and spanning to the top of page 5 of the Non-final is withdrawn in view of the amendments made to Claim 10.
The first 35 U.S.C. §112(b) rejection of Claim 21 made in the first full paragraph of page 5 of the Non-final is withdrawn in view of the amendments made to Claim 21.
The second 35 U.S.C. §112(b) rejection of Claim 21 made at the bottom of page 5 of the Non-final is maintained.  Although the amendments made to Claim 21 clarifies much of the claim language, the claim still lacks clarity as explained in the 35 U.S.C. §112(b) rejection of Claim 21 below.
The 35 U.S.C. §112(b) rejection of claim 21 made at the top of page 6 of the Non-final is withdrawn in view of the amendments made to Claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of Claims 1 and 21 are still unclear.  The preambles read as if the scope of the claims are drawn toward an adjustable flange assembly alone, whereas portions of the bodies of the claims read as if the scope of the claims include the shaft and cutting tool the adjustable flange assembly is used in conjunction with.  Line 13 of Claim 1 as amended reads in part, “configured for being in abutment with the cutting tool.”  The “configured for being” phrase helps to delineate between what is encompassed by the claim and what isn’t.  In contrast, lines 6-8 of Claim 1 as amended reads as if the shaft and cutting tool are intended to be within the scope of the claim.  Lines 12-13 and 5-7 of Claim 21 contain the same ambiguity as explained with reference to Claim 1.  Examiner suggests amending Claims 
Claims 1 and 21 are also rejected under 35 U.S.C. §112(b) because lines 6-8 of Claim 1 as amended and lines 5-7 of Claim 21 as amended, as best understood, contradict other portions of the claims.  Lines 6 and 7 of Claim 1 establishes a first axial side in abutment against a shoulder of a shaft.  This contradicts the support plate clause which was amended to have the support plate define the first axial side with the first axial side defining a reference surface configured for being in abutment with the cutting tool.  Similarly, lines 7 and 8 of Claim 1 establishes a second axial side in abutment against the cutting tool.  This contradicts the deformable plate clause which was amended to have the deformable plate define the second axial side which abuts the shoulder of the shaft.  In essence, the relationship of the first and second axial sides established in lines 6-8 of Claim 1 to the shaft and to the cutting tool should be reversed to make lines 6-8 read consistent with the remainder of the claim.  Lines 6-8 of amended Claim 1 will be interpreted for examination purposes as reading “a first axial side of the opposed axial sides configured for being in abutment against during use, a second axial side of the opposed axial sides configured for being in abutment against a shoulder of a shaft which rotates about the axis during use.”  Similar treatment will be given to Claim 21 as well.
Claims 2-9 are also rejected under 35 U.S.C. §112(b) as being dependent upon a base claim rejected under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,984,614 to Landers et al., hereinafter LANDERS.
Regarding Claim 1, LANDERS discloses an adjustable flange assembly (Figs. 1 and 2; col. 1, lines 63-67) for mounting a cutting tool (blade 40 and knives 60 and 62 in Fig. 1; col. 2, lines 17-19 and 45-48) for rotation about an axis (axis of rotatable shaft 12 in Fig. 2; col. 1, line 67), the cutting tool having an annular portion (the body of saw blade 40 between hub portion 46 and rim portion 48 in Fig. 2; col. 2, lines 25-27) defining a central aperture (central opening of blade 40 in Fig. 1, at hub portion 46 in Fig. 2; col. 2, lines 25-26) and knives (60 and 62 in Fig. 1) secured to a periphery of the annular portion (knives 60 and 62 are secured about the periphery of blade 40 in Fig. 1), the adjustable flange assembly comprising:
opposed axial sides, a first axial side of the opposed axial sides configured for being in abutment against during use (30 in Fig. 2; col. 2, lines 12-13), a second axial side of the opposed axial sides configured for being in abutment against a shoulder of a shaft which rotates about the axis during use (the outside face of flange 16 in Fig. 2 is configured to abut against an unshown shoulder on rotatable shaft 12);
a support plate (hub 10 and body 20 in Fig. 2; col. 1, line 66 through col. 2, line 3) defining the first axial side (30 in Fig. 2) and defining an aperture (the central opening in central hub 10 in Fig. 2), the shaft extending through the aperture (rotatable shaft 12 extends through central hub 10 in Fig. 2), the support plate defining a reference surface at a periphery of the first axial side (pedestal-like portion 34 
a securing mechanism (14 in Fig. 2; col. 1, line 67 through col. 2, line 1) operatively connected to the support plate (locking assembly 14 connects hub 10 and body 20 to shaft 12 in Fig. 2) and operable for releasably securing the support plate to the shaft (col. 1, line 63 through col. 2, line 11);
a deformable plate (flange 16 in Fig. 2; col. 2, line 1) defining the second axial side (the outside face of flange 16 in Fig. 2) and an opening (the opening in the center of flange 16 in Fig. 2 which receives shaft 12), the shaft extending through the opening ( shaft 12 extends through the opening in flange 16 in Fig. 2), the deformable plate secured to a side of the support plate opposite the first axial side (flange 16 is secured to hub 10 and body 20 on the side opposite to front face 30 in Fig. 2 by being integral with hub 10), the deformable plate defining a shoulder- engaging surface at second axial side (the outer face of flange 16 in Fig. 2 is flat such that it is configured to engage a flat shoulder of a shaft to which the chipper head assembly would be attached for use), the shoulder-engaging surface facing a second axial direction opposed to the first axial direction (the outer face of flange 16 faces to the left as viewed in Fig. 2 which is opposed to front face 30 which faces to the right in Fig. 2) and abutting the shoulder of the shaft, the shoulder- engaging surface of the deformable plate at least partially radially overlapping the shoulder of the shaft (the outer face of flange 16 would at least partially radially overlap a shoulder of the shaft); and
adjustment members (26 in Fig. 2; col. 2, lines 6-11) mounted on the support plate or the deformable plate at a plurality of circumferential locations around the axis (col. 2 lines 6-11 disclose 
Regarding Claim 4, LANDERS anticipates the assembly of Claim 1 as explained above.  LANDRES further discloses wherein the adjustment members (26 in Fig. 2) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2 shows adjustment screws 26 are threadingly engaged in threaded apertures extending through body 20), tips of the fasteners being in abutment against the deformable plate (Fig. 2 shows the tip of adjustment screws 26 abutting against flange 16).
Regarding Claim 5, LANDERS anticipates the assembly of Claim 1 as explained above.  LANDRES further discloses wherein the adjustment members (26 in Fig. 1) includes three adjustment members equally spaced apart from one another (Fig. 1 shows three adjustment screws 26 equally spaced apart from one another).
Regarding Claim 6, LANDERS anticipates the assembly of Claim 1 as explained above.  LANDRES further discloses wherein a thickness of the support plate taken in an axial direction relative to the axis 
Regarding Claim 7, LANDERS anticipates the assembly of Claim 1 as explained above.  LANDRES further discloses wherein the deformable plate (16 in Fig. 2) is secured to the support plate (10 and 20 in Fig. 2) via fasteners (22 in Fig. 2; col. 2, lines 3-4), each of the fasteners circumferentially located between two adjacent ones of the adjustment members (Fig. 1 shows bolts 22 are circumferentially located between two adjustment screws 26).
Regarding Claim 8, LANDERS anticipates the assembly of Claim 7 as explained above.  LANDRES further discloses wherein a radial distance between the adjustment members and the axis is equal to that between the fasteners and the axis.  Fig. 1 shows bolts 22 and adjustment screws 26 are equally radially spaced around the axis of shaft 12.
Regarding Claim 9, LANDERS anticipates the assembly of Claim 1 as explained above.  LANDRES further discloses wherein the first side (30 in Fig. 2) of the support plate (10 and 20 in Fig. 2) has an elevated section annularly extending around the axis (pedestal-like portion 34 is elevated in relation to bore hole holding fasteners 44 in Fig. 2; 34 extends annularly around the axis as part of body 20), the reference surface located at the elevated section (pedestal-like portion 34 may be considered as a reference surface).
Regarding Claim 21, LANDERS discloses an adjustable flange assembly for mounting a cutting tool for rotation about an axis (Figs. 1 and 2; col. 1, lines 63-67), the cutting tool having an annular portion (the body of saw blade 40 between hub portion 46 and rim portion 48 in Fig. 2; col. 2, lines 25-27) defining a central aperture (central opening of blade 40 in Fig. 1, at hub portion 46 in Fig. 2; col. 2, lines 25-26) and knives (60 and 62 in Fig. 1) secured to a periphery of the annular portion (knives 60 and 62 are secured about the periphery of blade 40 in Fig. 1), the adjustable flange assembly comprising:
configured for being in abutment against the cutting tool during use (30 in Fig. 2; col. 2, lines 12-13), a second axial side of the opposed axial sides configured for being in abutment against a shoulder of a shaft which rotates about the axis during use (the outside face of flange 16 in Fig. 2 is configured to abut against an unshown shoulder on rotatable shaft 12);
a first plate (hub 10 and body 20 in Fig. 2; col. 1, line 63 through col. 2, line 3) defining the first axial side(30 in Fig. 2) and defining an aperture (the central opening in hub 10 in Fig. 2), the shaft extending through the aperture (rotatable shaft 12 extends through the central opening in hub 10 in Fig. 2), the first plate defining a reference surface at a periphery of the first axial side(pedestal-like portion 34 of front face 30 in Fig. 2; col. 2, line 40), the reference surface being annular (pedestal-like portion 34 extends annularly around front face 30 in Fig. 2), extending around the aperture (34 extends around the central opening of hub 10 in Fig. 2), and configured for being in abutment with the cutting tool (34 is configured to abut against underside 51 of blade 40 in Fig. 2), the reference surface facing a first axial direction relative to the axis (the face of 34 which contacts 51 faces to the right when viewing Fig. 2 which may be considered as “a first axial direction relative to the axis”);
a securing mechanism (14 in Fig. 2; col. 1, line 67 through col. 2, line 1) for releasably securing the first plate or the second plate to the shaft;
a second plate (flange 16 in Fig. 2; col. 2, line 1) defining the second axial side (the outside face of flange 16 in Fig. 2) and an opening (the opening in the center of flange 16 in Fig. 2 which receives shaft 12), the shaft extending through the opening ( shaft 12 extends through the opening in flange 16 in Fig. 2), the second plate secured to a side of the first plate opposite the first axial side (flange 16 is secured to body 20 on the side opposite to front face 30 in Fig. 2), the second plate defining a shoulder-engaging surface at the second axial side (the outer face of flange 16 in Fig. 2 is flat such that it is configured to engage a flat shoulder of a shaft to which the chipper head assembly would be attached 
adjustment members (26 in Fig. 2; col. 2, lines 6-11) mounted on the first plate or the second plate at a plurality of circumferential locations around the axis (col. 2 lines 6-11 disclose adjusting screws 26 in Fig. 2 alternate and are equiangularly spaced with bolts 22 about the central opening of hub 10), the adjustment members being operable to exert a force to locally vary axial distances between the first plate and the second plate at the circumferential locations (col. 2, lines 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over LANDERS in view of U.S. Patent No. US 6,309,136 B1 to Kellenberger et al., hereinafter KELLENBERGER.
Regarding Claim 2, LANDERS discloses the securing mechanism (14 in Fig. 2; col. 1, line 67 through col. 2, line 1) includes a ring (14 is shown as a ring in Fig. 2 and described at col. 1, line 68 as a compression-type locking ring which is part of the securing mechanism which shares the same reference number with the ring) slidably received within an annular groove located on the first side of the support plate (see ‘Groove’ in Fig. 2 Detail of LANDERS below) which is seated against a seat (see ‘Seat’ in Detail) in the groove.

    PNG
    media_image1.png
    188
    371
    media_image1.png
    Greyscale

LANDERS does not go into great detail about locking assembly 14 other than what is described at col. 1, line 67 through col. 2, line 1, and therefore does not expressly disclose the some of the claim limitations in Claims 2 and 3.
KELLENBERGER teaches a securing mechanism (102 in Fig. 9) for a support plate (101 in Fig. 9) including a ring (102 in Fig .9) received within an annular groove (the groove defined by beveled surface α in Fig. 9) located on the first side of the support plate, the annular groove delimited by a beveled wall that circumferentially extends around the axis and axially by a seat (the bottom surface of the support plate), the ring having a radially outer peripheral wall (the wall contacting support plate 101 in Fig. 9) and a radially inner peripheral wall (the wall contacting shaft 104 in Fig. 8), the radially outer peripheral wall being beveled and matingly engaging the beveled wall, fasteners (9 in Fig. 9) extending through the 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support plate of LANDERS to substitute the securing mechanism of LANDERS for the securing mechanism of KELLENBERGER as this form of securing mechanism was known in the art and its substitution would have resulted in the predictable result of securing the support plate to a shaft.
Regarding Claim 3, the prior art reference combination of LANDERS in view of KELLENBERGER renders the assembly of Claim 2 unpatentable as explained above.  KELLENBERGER further discloses the ring of the securing mechanism may have a plurality of circumferentially interspaced indentations (20 in Fig. 8) defined by the radially inner peripheral wall and by the radially outer peripheral wall.
Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over LANDERS in view of U.S. Patent No. 161,287 to Slayton, hereinafter SLAYTON.
Regarding Claim 10, LANDERS discloses an assembly for rotation about an axis (Figs. 1 and 2; col. 1, lines 63-67), the assembly comprising:
a shaft rotatable about the axis (12 in Fig. 2; col. 1, line 67);
a cutting tool secured to the shaft and rotatable about the axis (blade 40 and knives 60 and 62 in Fig. 1; col. 2, lines 17-19 and 45-48), the cutting tool having an axial end annular wall facing a first axial direction relative to the axis (the body of saw blade 40 between hub portion 46 and rim portion 48 in Fig. 2; col. 2, lines 25-27);

Rotatable shaft 12 in Fig. 2 of LANDERS does not have a shoulder that deformable plate 16 buts up against as Claim 10 claims.
SLAYTON teaches a cutter-head assembly (Figs. 1 and 2) which is butted up against a flange shoulder (d in Fig. 2; col. 1, 5th paragraph) of a rotatable shaft (A in Fig. 2; col. 1, 5th paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to include a shoulder on the rotatable shaft of LANDERS as SLAYTON teaches so that the adjustable flange assembly of LANDERS buts up against the shoulder to provide the assembly with more surface area to make secure contact with the shaft in the same way SLAYTON shows in Fig. 2.
Regarding Claim 13, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 10 unpatentable as explained above.  LANDERS further discloses wherein the adjustment members (26 in Fig. 2) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2 shows adjustment screws 26 are threadingly engaged in threaded apertures extending through body 20), tips of the fasteners being in abutment against the deformable plate (Fig. 2 shows the tip of adjustment screws 26 abutting against flange 16).
Regarding Claim 14, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 10 unpatentable as explained above.  LANDERS further discloses wherein the adjustment members (26 in Fig. 1) includes three adjustment members equally spaced apart from one another (Fig. 1 shows three adjustment screws 26 equally spaced apart from one another).
Regarding Claim 15, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 10 unpatentable as explained above.  LANDERS further discloses wherein a thickness of the support plate taken in an axial direction relative to the axis (thickness of body 20 between reference number 30 and 32 in Fig. 2) is greater than that of the deformable plate (thickness of flange 16).
Regarding Claim 16, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 10 unpatentable as explained above.  LANDERS further discloses wherein 
Regarding Claim 17, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 16 unpatentable as explained above.  LANDERS further discloses wherein a radial distance between the adjustment members and the axis is equal to that between the fasteners and the axis.  Fig. 1 shows bolts 22 and adjustment screws 26 are equally radially spaced around the axis of shaft 12.
Regarding Claim 18, the prior art reference combination of LANDERS in view of SLAYTON renders the assembly of Claim 10 unpatentable as explained above.  LANDERS further discloses wherein the first side (30 in Fig. 2) of the support plate (10 and 20 in Fig. 2) has an elevated section annularly extending around the axis (pedestal-like portion 34 is elevated in relation to bore hole holding fasteners 44 in Fig. 2; 34 extends annularly around the axis as part of body 20), the reference surface located at the elevated section (pedestal-like portion 34 may be considered as a reference surface).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LANDERS in view of SLAYTON and KELLENBERGER.
Regarding Claim 11
LANDERS does not go into great detail about locking assembly 14 other than what is described at col. 1, line 67 through col. 2, line 1, and therefore does not expressly disclose the some of the claim limitations in Claims 11 and 12.
KELLENBERGER teaches a securing mechanism (102 in Fig. 9) for a support plate (101 in Fig. 9) including a ring (102 in Fig .9) received within an annular groove (the groove defined by beveled surface α in Fig. 9) located on the first side of the support plate, the annular groove delimited by a beveled wall that circumferentially extends around the axis and axially by a seat (the bottom surface of the support plate), the ring having a radially outer peripheral wall (the wall contacting support plate 101 in Fig. 9) and a radially inner peripheral wall (the wall contacting shaft 104 in Fig. 8), the radially outer peripheral wall being beveled and matingly engaging the beveled wall, fasteners (9 in Fig. 9) extending through the ring and threadingly engaged in threaded apertures (26 in Fig. 8) of the support plate, the fasteners operable to move the ring toward the seat of the groove from a first position to a second position, a diameter of the ring in the second position being less than that in the first position (as the fasteners pull the ring further down the diameter of the ring’s inner peripheral wall decreases to more tightly grasp the shaft), the inner peripheral wall of the ring being in a tight engagement with the shaft at least in the second position such that rotation of the support plate relative to the shaft is limited.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support plate of LANDERS to substitute the securing mechanism of LANDERS for the securing mechanism of KELLENBERGER as this form of securing mechanism was known in the art and its substitution would have resulted in the predictable result of securing the support plate to a shaft.
Regarding Claim 12, the prior art reference combination of LANDERS in view of SLAYTON and KELLENBERGER renders the assembly of Claim 11 unpatentable as explained above.  KELLENBERGER further discloses the ring of the securing mechanism may have a plurality of circumferentially .

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
Applicant argues on the first page of the REMARKS/ARGUMENTS section of the Amendment, Claims 1 and 4-9 have been amended to positively recite the shaft and the shoulder and then makes the general allegation that LANDERS fails to show each and every feature of Claim 1 and, therefore, Claim 1 is novel.  Examiner respectfully disagrees.
As explained above in the 35 U.S.C. §112(b) rejection of Claim 1, Claim 1 is unclear as written as to whether the shaft and cutting tools are within the scope of the claim.  But, the preamble of the claim suggests the claim is to be limited to the adjustable flange assembly only.  Therefore, LANDERS anticipates Claim 1 as explained in detail above where the scope of the claim is directed to the adjustable flange assembly only.  In contrast, Claim 10 is more clear in its intention to claim the shaft and cutting tool in combination with the adjustable flange assembly as an assembly for rotation about an axis.  LANDERS does not expressly show a shoulder on the shaft.  Therefore, it may be said that LANDERS does not anticipate Claim 10 by itself.  However, it would have been obvious to include a shoulder on the shaft in view of the teachings of the prior art, such as in SLAYTON as explained in the obviousness rejection of Claim 10 above.
The Examiner’s response above applies in reply to Applicant’s arguments in support of novelty of Claim 10, 13-18 and 21 as generally alleged in the bottom half of the first page of the REMARKS/ARGUMENTS section as well.
Applicant’s arguments made on the second page of the REMARKS/ARGUMENTS section are moot in view of how SLAYTON is used in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725